92 F.3d 1170
Banque Worms Grand Cayman Branch, Banca Nazionale Del Lavoroof Canada, Ryoshin Lease International, (Panama), S.A.,Banco Di Roma International, S.A., LandesbankRheinland-Pfalz International, S.A., Den Danske BankAktieselab, Banco Di Sicilia, Pan-American Life InsuranceCompany, Pan-American Assurance Company, Financial DesignResources, Inc., National Bank of Abu Dhabiv.Mellon Bank N.A.; Banque Worms Grand Cayman Branch, BancaNazionale Del Lavoro
NOS. 95-3678, 62-3679
United States Court of Appeals,Third Circuit.
July 24, 1996

Appeal From:  W.D.Pa., No. 92-cv-01258,
Lancaster, J.


1
AFFIRMED.